                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                Case No. 15−31920
                                                                     Chapter 7
Musina S Murray ,

        Debtor.


                                             ORDER

        This case is before the court on the following matter:


81 − Rule 9007 Motion/Notice/Objection: Motion to Use, Sell, or Lease Filed by Trustee . filed
by Carly B Wilkins on behalf of Carly B Wilkins. Responses due by 12/9/2019. (Wilkins, Carly)


         It appears that notice has been given pursuant to L.B.R. 9007−1, Bankr. M.D. Ala., and
that no response has been filed. Accordingly, it is

        ORDERED, that the motion is GRANTED according to the terms stated.




Dated December 12, 2019




                                                    Bess M. Parrish Creswell
                                                    United States Bankruptcy Judge




  Case 15-31920      Doc 82 Filed 12/12/19 Entered 12/12/19 13:13:18             Desc Order
                           Granting LBR 9007-1 Page 1 of 1
